Citation Nr: 0026757	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bipolar disorder.



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 1968 to December 1968.  He also had prior service 
with the Army National Guard.  

An October 1969 rating action previously denied service 
connection for a nervous breakdown.  The appellant was 
notified of the denial and of his appellate rights in a 
letter dated in the same month, but he did not file a timely 
notice of disagreement.  In a June 1995 rating action, the RO 
denied service connection for bipolar disorder.  The 
appellant perfected a timely appeal.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge at the Board of Veterans' 
Appeals (Board) in Washington, D.C. in July 2000.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a rating action of October 1969, the RO denied service 
connection for a nervous breakdown on the basis that an 
acquired psychiatric disorder was not medically shown to be 
attributed to military service; although notified of that 
decision and of his appellate rights in a letter from the RO 
dated in that same month, the appellant did not file an 
appeal.

2.  New evidence associated with the claims file since the 
October 1969 rating action indicates that the appellant 
currently has bipolar disorder, linked to his military 
service.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a bipolar disorder has been presented; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  A bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110  (West 1991); 38 C.F.R. §§ 3.6(a), 3.303 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records were reviewed.  The entrance 
examination was negative for any findings, treatment, or 
diagnoses of bipolar disorder or any other psychiatric 
disorder.  Treatment records dated in June and July 1968 
reveal that the appellant felt depressed and had suicidal 
tendencies.  In a September 1968 medical board evaluation, 
the diagnosis was reaction, depressive, psychotic, chronic, 
severe, manifested by suicidal ideation, suicidal gestures, 
loss of self-esteem, inability to perform routine duties, and 
inability to tolerate stress; treated and improved.  The 
appellant's predisposition was determined to be moderate.  It 
was the medical board's opinion that the appellant was 
medically unfit for further military service and that his 
condition existed prior to service.   On discharge 
examination, the examiner noted the appellant's psychiatric 
condition was abnormal with reaction, depressive, psychotic, 
chronic, and severe; treated and improved.  It was further 
noted that the disorder did not occur in the line of duty and 
existed prior to service.

A VA record of hospitalization dated from August 1978 to 
September 1978 revealed a diagnosis of depressive reaction.

In a VA record of hospitalization dated in August 1981, the 
appellant was admitted with complaints of feeling nervous and 
depressed for two months.  The diagnoses included alcohol 
dependence and dependent personality.

In a November 1987 VA outpatient treatment record, the 
appellant complained of depression and hopelessness.  The 
assessment was major depression; recurrent.

The appellant was hospitalized at a VA hospital from December 
1987 to January 1988 for alcohol detoxification.  He stated 
that he has had problems with depression since service.  The 
diagnoses were alcohol dependency and cyclothymic disorder.   

A letter of medical treatment dated in July 1994 was received 
from A. J. Weisenberger, M.D. of the Charter Asheville 
Behavioral Health System.  Dr. Weisenberger stated that he 
had been treating the appellant for the past ten years and 
that he suffers from chronic bipolar affective disorder with 
both manic and depressed episodes.  He stated that this began 
while the appellant was in the military with a manic and then 
a depressed episode.  

Of record is a copy of a November 1992 decision of the Social 
Security Administration awarding disability benefits to the 
appellant from April 1982.  The primary diagnosis for award 
of the benefits was affective disorders.  

In a February 1996 admission assessment from the Smoky 
Mountain Center for Mental Health, Developmental Disability, 
and Substance Abuse Services, the diagnoses included bipolar 
II disorder and depression.  

A subsequent letter dated in June 1996 was received from Dr. 
Weisenberger.  The appellant had requested an opinion as to 
whether his bipolar disorder began in service.  Dr. 
Weisenberger opined that based on his knowledge of the 
appellant's
condition for the past 10 years, it was almost certain that 
what he experienced in the military was manic depressive 
disorder.  He further stated that it is difficult to diagnose 
bipolar disorder in its early stages and that the natural 
history of bipolar disorder is that the disorder becomes more 
obvious and more serious as time progresses.  He indicated 
that frequently what is called an unstable personality 
disorder, later on proves to be an early and milder 
manifestation of bipolar disorder.  He concluded that there 
was no doubt in his mind that the bipolar disorder was the 
appellant's diagnosis and that the appellant responded to 
treatment of that disorder.

In a November 1996 letter from the Recovery Corner, it was 
noted that the appellant was receiving treatment for bipolar 
disorder.

The appellant was afforded a VA psychological examination in 
January 1997.  The examiner initially noted that the claims 
folder was not available for review prior to the examination.  
The appellant provided a history of childhood abuse.  He 
stated that he began experiencing problems during the first 
six months of training for active duty.  He noted that these 
problems were a result of verbal abuse by his instructors.  
He currently complained of symptoms of bipolar disorder.  
With respect to symptoms of depression, he reported that in 
addition to a depressed mood, he experienced a diminished 
interest and pleasure in daily activities, hypersomnia, 
psychomotor retardation, fatigue, feelings of helplessness, 
hopelessness, and worthlessness, diminished ability to think 
and make decisions and suicidal ideations.  Symptoms of mania 
included grandiosity, pressured speech, flight of ideas, 
decreased need for sleep, increased distractibility, 
increased goal-directed activities, and excessive involvement 
in high risk pleasurable activities.  The diagnostic summary 
included bipolar one disorder, most recent episode 
depression.  The examiner further commented that although the 
claims folder was not available, the appellant had provided 
some documents from his claims folder to him for review.  
This partial review of records, in combination with the 
clinical interview, did support the appellant's claim of the 
existence of bipolar disorder.  He stated that it was 
possible that the appellant's perceived re-enactment of his 
childhood abuse could have triggered the breakdown during 
service and his subsequent bipolar disorder.

In a subsequent VA neuropsychiatric examination dated in 
January 1997, the appellant was diagnosed with bipolar 
disorder.

In April 1997, the appellant's claims folder was provided to 
the initial VA examiner.  he stated that he reviewed the 
claims folder and that he had no changes to the examination 
he conducted in January 1997.  

A letter of medical treatment dated in March 1998 was 
received from B.D. Brooks, Ph.D.  Dr. Brooks stated that 
bipolar disorder is a biologically and genetically based 
condition and many individuals are able to maintain adequate 
functioning until placed in extremely stressful situations 
which overwhelm their coping defenses and activate or 
exacerbate any biological tendencies for emotion 
dysregulation.  Dr. Brooks opined that based on the 
appellant's history in service, he did not become symptomatic 
until he was placed under the duress of military service.  

A letter of medical treatment was received from E.W. 
Peterson, M.D.P.A. in June 2000.  Dr. Peterson stated that he 
has treated the appellant since October 1999 for bipolar 
disorder and that he supports the appellant's contention of 
service related illness.

At a hearing before the undersigned in July 2000, the 
appellant testified that he started having adjustment 
problems during active service.  The appellant's wife 
testified that the appellant was not the same person after 
service.  He was frightened and did not make sense when he 
talked.  The problems continued after service.  The appellant 
testified that he was currently receiving treatment from a 
psychiatrist.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§  1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) (West 1991) and 
38 C.F.R. § 3.6(a) (1999).  Therefore, with respect to the 
appellant's Reserve or National Guard service, service 
connection may be granted only for disability resulting from 
injury or disease incurred in or aggravated during a period 
of ACDUTRA, or for disability resulting from injury during 
inactive duty training.

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As noted above, in an October 1969 rating action, the RO 
denied service connection for a nervous breakdown.  The 
appellant was notified of the determination but did not file 
a notice of disagreement within one year of the notification.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
supra.  Third, if the claim is well grounded, VA must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record in October 1969 revealed that the 
appellant's claim for service connection for a nervous 
breakdown was not well-grounded because an acquired 
psychiatric disorder was not medically shown to be attributed 
to military service.  Evidence added to the record since the 
October 1969 rating action shows private treatment records 
and a VA examination report which show current diagnoses of 
bipolar disorder and links the bipolar disorder to events 
experienced by the appellant during his military service.  
The Board finds that the additional evidence added to the 
record since the October 1969 rating action is so significant 
that it must be considered to evaluate the appellant's claim 
for service connection for bipolar disorder.  Accordingly, 
the criteria to reopen the claim are met.

Inasmuch as the Board has reopened the claim for service 
connection for bipolar disorder, the next questions to be 
considered are whether the claim is well-grounded, and, if 
so, whether the evidence presents a new factual basis for 
allowance of the claim.  See Elkins, supra.  Because the 
appellant has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, as well as in view 
of the discussion noted below, the Board finds that there is 
no prejudice to him in adjudicating the reopened claim 
without first remanding it to the RO for consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the claims folder contains letters from several 
private psychologists and physicians, as well as a VA 
examiner, showing current diagnoses of bipolar disorder and 
linking the bipolar disorder to events experienced by the 
appellant in service.  Although the Medical Board found that 
the appellant's psychiatric problems existed prior to 
service, the evidence of record does not reveal any treatment 
or diagnoses of a psychiatric disorder prior to service.  The 
first indication of psychiatric problems are shown in his 
period of ACDUTRA.  The appellant's claim therefore meets all 
three requirements set forth by the Court in Caluza.  Thus, 
the claim is well-grounded.  In view of the competent medical 
evidence which links the currently diagnosed bipolar disorder 
to service, and resolving reasonable doubt in the appellant's 
favor, the Board further finds that service connection for 
bipolar disorder is warranted.



ORDER


The claim of service connection for bipolar disorder is 
reopened and granted.  



		
	D. C. Spickler
Veterans Law Judge
	Board of Veterans' Appeals



 

